DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific sputtered silver layer produced using specific sputtering power, specific argon gas flow rate, and specific sputtering pressure (See original specification, paragraph [0028] and Tables 1-2), does not reasonably provide enablement for any silver sputtered layer produced with any sputtering power, any argon gas flow rate, and any sputtering pressure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-3 and 5-11, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-3 and 5-11 read on any sputtered silver layer produced with any sputtering power, any argon gas flow rate, and any sputtering pressure, while the specification discloses specific sputtered silver layer produced using specific sputtering power, specific argon gas flow rate, and specific sputtering pressure.
	(b) There is no direction or guidance presented for using any silver sputtered layer produced with any sputtering power, any argon gas flow rate, and any sputtering pressure.
	(c) There is an absence of working examples concerning any silver sputtered layer produced with any sputtering power, any argon gas flow rate, and any sputtering pressure.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-3 and 5-11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (US 2004/0033369) in view of Yamaguchi et al. (US 2016/0332425).
Regarding claim 1, Fleming et al. teaches an electrically conductive film for laminated glazing, i.e. an interlayer film for laminated glass, comprising reflective functional layer having metal layers 16 and/or 20 made of silver (paragraphs [0044]-[0045]) which would inherently function as an infrared reflective layer as claimed and a first resin layer containing a thermoplastic resin, the first resin layer being arranged on a first surface side of the reflective functional layer (PVB layers 40 and/or 42, paragraphs [0044] and [0121], Fig. 1). 
Fleming et al. fails to disclose wherein the first resin layer contains an ultraviolet ray screening agent.
However, Yamaguchi et al. teaches an interlayer film for laminated glass (See Abstract) comprising an infrared ray reflection layer 2 (paragraph [0033]) including a metal foil that is a silver layer (paragraphs [0036] and [0038]) and a first resin layer 3 (paragraph [0033]) containing polyvinyl acetal resin (paragraph [0049]), wherein the first resin layer contains an ultraviolet ray shielding agent (paragraph [0114]), i.e. an ultraviolet ray shielding screening agent.
It would have been obvious to one of ordinary art to include an ultraviolet ray screening agent in the first resin layer of Fleming et al. in order to impart excellent ultraviolet ray absorbing performance (Yamaguchi et al., paragraph [0120]).
Given that the specification discloses that the silver layer is formed by sputtering at a power of higher than 1200 W results in the half band widths as claimed (See original specification paragraph [0028] and Tables 1-2) and given that Fleming et al. discloses the metal layers are made of sputtering at a power of 10,000 W (paragraph [0094]), the silver layer of Fleming et al. in view of Yamaguchi et al. would intrinsically have the half band widths as presently claimed, absent evidence to the contrary.
Regarding claim 2, given that the specification discloses that the silver layer is formed by sputtering at a power of higher than 1200 W results in the half band widths as claimed (See original specification paragraph [0028] and Tables 1-2) and given that Fleming et al. discloses the metal layers are made of sputtering at a power of 10,000 W (paragraph [0094]), the silver layer of Fleming et al. in view of Yamaguchi et al. would intrinsically have the half band widths as presently claimed, absent evidence to the contrary.
Regarding claim 3, Fleming et al. teaches wherein the infrared reflective layer includes a flexible plastic support layer 14 (paragraph [0044]), i.e. a resin film and the silver sputtered layer, and the silver sputtered layer is arranged on at least one surface of the resin film (metal layers 16 and/or 20, Fig. 1). 
Regarding claim 5, Fleming et al. fails to disclose wherein the first resin layer contains a heat shielding substance.
However, Yamaguchi et al. teaches wherein the first resin layer contains a heat shielding compound or heat shielding particles (paragraphs [0093] and [0100]), i.e. heat shielding substance.
It would have been obvious to one of ordinary art to include a heat shielding substance in the first resin layer of Fleming et al. in order to further enhance heat shielding properties and visible light transmittance of laminated glass (Yamaguchi et al., paragraphs [0098] and [0101]).
Regarding claim 6, Fleming et al. teaches wherein the thermoplastic resin in the first resin layer is a polyvinyl acetal resin (PVB layers 40 and/or 42, paragraphs [0044] and [0121]).
Regarding claim 7, Fleming et al. fails to disclose wherein the first resin layer contains a plasticizer.
However, Yamaguchi et al. teaches wherein the first resin layer contains a plasticizer (paragraph [0080]).
It would have been obvious to one of ordinary art to include plasticizer in the first resin layer of Fleming et al. in order to further enhance the adhesive force of an interlayer film (Yamaguchi et al., paragraph [0080]).
Regarding claim 8, Fleming et al. teaches further comprising a second resin layer containing a thermoplastic resin, the second resin layer being arranged on a second surface side opposite to the first surface of the infrared reflective layer (PVB layers 40 and/or 42, paragraphs [0044], Fig. 1).
Regarding claim 9, Fleming et al. fails to disclose wherein the second resin layer contains an ultraviolet ray screening agent.
However, Yamaguchi et al. teaches a second resin layer containing an ultraviolet ray shielding agent (paragraph [0114]), i.e. an ultraviolet ray shielding screening agent.
It would have been obvious to one of ordinary art to include an ultraviolet ray screening agent in the second resin layer of Fleming et al. in order to impart excellent ultraviolet ray absorbing performance (Yamaguchi et al., paragraph [0120]).
Regarding claim 10, Fleming et al. teaches wherein the thermoplastic resin in the second resin layer is a polyvinyl acetal resin (PVB layers 40 and/or 42, paragraphs [0044] and [0121]).
Regarding claim 11, Fleming et al. fails to disclose wherein the second resin layer contains a plasticizer.
However, Yamaguchi et al. teaches wherein the second resin layer contains a plasticizer (paragraph [0080]).
It would have been obvious to one of ordinary art to include plasticizer in the second resin layer of Fleming et al. in order to further enhance the adhesive force of an interlayer film (Yamaguchi et al., paragraph [0080]).
Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to recite silver “sputtered” layer and include limitation from cancelled claim 4.
With respect to the 35 USC 112 rejection of record, Applicant argues that the claims have been amended to recite “silver sputtered layer” where sputtering is well-known and therefore one of ordinary skill in the art would be able to prepare the claimed sputtered layer.
However, while it is agreed that the present specification discloses parameters, i.e. specific sputtering power, argon gas flow rate and sputtering pressure conditions, that must be employed in order to control the half band width, the rejection is a scope of enablement rejection. That is, while the specification is enabled for a specific sputtered silver layer made using specific sputtering power, specific argon gas flow rate, and specific sputtering pressure, the specification 
Applicant argues that Fleming et al. only discloses (1) the electric power and (2) the argon gas flow rate; Fleming et al. does not disclose (3) a sputtering pressure and thus, it cannot be said that the sputtered silver layer of Fleming et al. would necessarily satisfy claimed half band width.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding that Fleming cannot satisfy the claimed half band width reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that the claimed subject matter provides for unexpected and superior results and point to the comparison between Examples 1-9 of the present application and Comparative Examples 1-3 of the present application.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data use specific types and amounts of thermoplastic resin while the claim broadly recites any type of thermoplastic resin in any amount. The data uses one type of ultraviolet ray screening agent in one amount while the claim broadly recites any type of ultraviolet ray screening agent in any amount. The data also uses specific silver sputtered layer made under specific conditions including specific sputtering .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787